Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 1 of 8 PageID 7910




                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    ALFRED W. THOMAS, individually and
    on behalf of all others similarly situated,

           Plaintiffs,                                   Case No: 8:17-cv-02254-CEH
    v.

    WASTE PRO USA, INC., a Florida
    corporation and WASTE PRO OF
    FLORIDA, INC., a Florida corporation,

           Defendants.
                                          /

            DEFENDANTS’ OBJECTION AND RESPONSE IN OPPOSITION TO
                  PLAINTIFF’S MOTION FOR JUDICIAL NOTICE

           Defendants, WASTE PRO USA, INC. (“Waste Pro USA”), and WASTE PRO OF

    FLORIDA, INC. (“Waste Pro Florida”) object and respond in opposition to Plaintiff Alfred

    Thomas’ Motion for Judicial Notice (Doc. 222) (the “Motion For Judicial Notice”), as follows:

           In his Motion for Judicial Notice, Plaintiff, Alfred W. Thomas (“Plaintiff”), asks this

    Court to take judicial notice of thirty-three (33) documents (the “Documents”), none of which

    are relevant to the instant matter. 1 The Documents include pleadings, orders, motions, and

    other filings from Andreu v. Waste Pro of Florida, Inc., et al., 17-cv-60926-WPD (the “Andreu

    case”) and Riddle v. Waste Pro USA, Inc., 6:11-cv-01593 (the “Riddle case”), transcripts of

    witness testimony and argument of counsel from trial in the Andreu case, a copy of the court

    docket of the Andreu case, and annual reports filed with the Florida Secretary of State by Waste


    1
     In the Motion for Judicial Notice, Plaintiff asks this Court to take notice of twenty-one (21)
    documents; however, the actual number of documents Plaintiff offers for the Court’s
    consideration is thirty-three (33). [Doc. 222, p. 13.]
Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 2 of 8 PageID 7911




    Pro USA, Waste Pro Florida, and six (6) other entities that are not parties to this matter.2

    Plaintiff also asks the Court to take judicial notice of fourteen (14) “adjudicative facts” and an

    additional ten (10) “adjudicative facts,” which are actually Plaintiff’s self-serving

    interpretation of the contents of the Documents. [Id. at pp. 7, 15.]

            Plaintiff’s request is improper because he asks this Court to take judicial notice of the

    factual and legal findings within the Documents. Consequently, the Motion for Judicial Notice

    should be denied.

                        ARGUMENT AND CITATION OF AUTHORITY.

            At the outset, the Motion for Judicial Notice should be denied because Plaintiff seeks

    judicial notice of his interpretation of the Documents’ contents, which is improper. As this

    Court has stated, “where necessary and to promote clarity,” a court may take judicial notice of

    other court documents “for the limited purpose of recognizing the ‘judicial act’ that the order

    represents or the subject matter of the litigation; however, the court will not take judicial notice

    of any factual findings or legal conclusions within those documents.” See Medical &

    Chiropractic Clinic, Inc. v. Oppenheim, 2018 U.S. Dist. LEXIS 130585, *2, fn. 3 (M.D. Fla.

    Aug. 3, 2018) (citing FED. R. EVID. 201(b); United States v. Jones, 29 F.3d 1549, 1553 (11th

    Cir. 1994); Zurich Am. Ins. Co. v. Southern-Owners Ins. Co., 314 F. Supp. 3d 1284, 1299-1300

    (M.D. Fla. May 21, 2018); Evanston Ins. Co. v. Premium Assignment Corp., 2012 U.S. Dist.

    LEXIS 165711, at *1-3 (M.D. Fla. Nov. 20, 2012)).

            Courts in the Eleventh Circuit have taken a similar approach with respect to public



    2
      It is unclear for what purpose the Documents are being offered by Plaintiff, as it is not
    specified in his Motion for Judicial Notice.



                                                     2
Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 3 of 8 PageID 7912




    records and court dockets. See Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1369-70 (S.D. Fla.

    September 5, 2014) (taking judicial notice of documents from the Federal Register for the

    limited purpose “that these are true copies of the items … not … the various arguments made

    by the parties relative to the meaning and import of the[se] documents”) (citing Randolph,

    2014 U.S. Dist. LEXIS 33396 at *4 (same)); see also Zurich Am. Ins. Co., 314 F. Supp. 3d at

    1300 (judicial notice of a court docket is limited to determine that such documents were filed

    and that certain actions were taken by the parties and the court; a court will not take notice of

    the facts contained within those documents) (citing Kruse, Inc. v. Aqua Sun Invs., Inc., 2008

    U.S. Dist. LEXIS 7066, at *3 n.2 (M.D. Fla. Jan. 31, 2008) (same)).

              The Motion for Judicial Notice goes far beyond the permissible bounds of Rule 201.

    Essentially, Plaintiff asks this Court to expand the record in this case to include the factual

    findings, arguments, and legal conclusions advanced within the Documents (i.e. his cherry-

    picked “adjudicative facts”), which is improper. See Vongrabe v. Rice, 2006 U.S. Dist. LEXIS

    44275, *5, 2006 WL 1805873 (M.D. Fla. June 29, 2006) (Courts may take judicial notice of

    the fact that the proceedings occurred and the subject matter thereof, but “not … of any factual

    findings, arguments, or legal conclusions advanced within those documents.”). Indeed, even

    in the case Plaintiff cites, Suncoast Waterkeeper v. City of Gulfport, 2017 U.S. Dist. LEXIS

    65959 (M.D. Fla. May 1, 2017), judicial notice was only taken as to the fact that declarations

    were filed in another case, but not as to the contents of those declarations. Id. at *9 [Doc. 222,

    p. 14.]

              Defendants do not dispute the actual filing of the Documents, but their bearing on

    Plaintiff’s argument is undoubtedly subject to reasonable dispute. As this Court explained,




                                                    3
Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 4 of 8 PageID 7913




    filings, themselves, are not subject to reasonable dispute. See Oppenheim, 2018 U.S. Dist.

    LEXIS 130585 at *2 fn. 3 (emphasis added). By its language, Rule 201 allows judicial notice

    only of “a fact that is not subject to reasonable dispute.” FED. R. EVID. 201(b)(emphasis added);

    Grayson, 869 F.3d at 1210. 3 Indisputability is a prerequisite. Id. (citing Jones, 29 F.3d at 1553)

    (finding that it was inappropriate for the district court to take judicial notice of facts in another

    court’s order because the other court’s findings were not sufficient to indisputably establish

    facts that the parties still disputed)). To be sure, a court may not decide a disputed fact and

    instruct a verdict in whole or in part. See United States v. Chapman, 692 Fed. Appx. 583, 584

    (11th Cir. 2017).

            While the Court may take judicial notice of the existence of the Documents offered by

    Plaintiff; it should not take judicial notice of Plaintiff’s opinion of how a matter of public

    record should be interpreted. As such, Plaintiff’s Motion as to the Documents and the

    “adjudicative facts” that relate to them should be denied.

            As to the trial transcripts and exhibits from the Andreu case (Docs. 197-6, 197-17, 197-

    19, 197-20, 197-21, 197-47, 197-49 and 207-4), judicial notice is not proper. See Garcia v.

    Kashi Co., 43 F. Supp. 3d 1359, 1370 (S.D. Fla. September 5, 2014) (declining to take judicial

    notice of a transcript of statements given before Congress because they were not adjudicative

    facts); see also Randolph v. J.M. Smucker Co., 2014 U.S. Dist. LEXIS 33396, at *4 (S.D. Fla.


    3
      Rule 201’s requirements also have practical implications. Indeed, if it were permissible for a
    court to take judicial notice of a fact merely because it has been found to be true in some other
    action, the doctrine of issue preclusion would be superfluous. Evanston Ins. Co., 2012 U.S.
    Dist. LEXIS 165711, at *4 (citing Jones, 29 F.3d at 1553); see also Taylor v. Charter Med.
    Corp., 162 F.3d 827, 830 (5th Cir. 1998) (noting that instances where a factual finding from
    another court could satisfy Rule 201’s indisputability requirement for judicial notice would be
    rare)).



                                                     4
Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 5 of 8 PageID 7914




    Mar. 14, 2014) (same)). Additionally, while the authenticity and existence of an order, motion,

    pleading, or judicial proceeding is judicially noticeable as a matter of public record, the

    veracity and validity of its contents (i.e., the underlying arguments made by the parties,

    disputed facts, and conclusions of applicable facts or law) are not. See United States v. Warren,

    2009 U.S. Dist. LEXIS 11123, *5, (M.D. Fla. Feb. 4, 2009) (declining to take judicial notice

    of the testimony presented, exhibits tendered, arguments of the lawyers, or the rulings of the

    judge during an evidentiary hearing in another proceeding).

            Moreover, to the extent Plaintiff seeks to admit the trial transcripts from the Andreu

    case, they are inadmissible hearsay. See FED. R. EVID. 801(c) (“Hearsay is a statement that: (1)

    the declarant does not make while testifying at the current trial or hearing; and (2) a party offers

    in evidence to prove the truth of the matter asserted in the statement.”). Statements made in

    other proceedings presented “for the truth of the matters asserted therein are not the proper

    subject for judicial notice.” FDIC v. Aultman, 2013 U.S. Dist. LEXIS 93656, *16-17, (M.D.

    Fla. July 3, 2013) (declining to take judicial notice of statements made in other proceedings

    where they were presented “for the truth of the matters asserted therein”)).

            Plaintiff apparently offers the trial transcripts to prove the truth of the matter asserted

    therein. [See Doc. 222, p. 16, 17.] However, not only is the testimony of the witnesses that

    Plaintiff offers hearsay on its face, the arguments of Roger Andreu’s and Waste Pro’s counsel

    is double hearsay. Accordingly, Defendants object to the admissibility of these documents and

    the Court should decline to take judicial notice of those documents and the “adjudicative facts”

    that relate to them.

            Plaintiff’s various arguments why the Documents are not subject to reasonable dispute




                                                     5
Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 6 of 8 PageID 7915




    is not persuasive. First, it is not enough to simply assert that the Documents are public records.

    Plaintiff contends that “courts may take judicial notice of documents from a prior proceeding

    because they are matters of public record…” [Doc. 222, p. 13.] However, “matters of public

    record” are not the equivalent of “matters discussed in public records.”

            Moreover, even if a Document is a public record, it does not mean that the significance

    of its contents is “not subject to reasonable dispute.” FED. R. EVID. 201(b). It is one thing to

    take judicial notice of certified documents on file with the Division of Corporations, the

    undisputed information at issue in one of the few cases relied on by Plaintiff. See Allstate Ins.

    Co. v. Estate of Levesque, 2010 U.S. Dist. LEXIS 83299, *4, (M.D. Fla. Jul. 10, 2010). [Doc.

    222, p. 14.] But it would be another matter altogether to accept as true the meaning Plaintiff

    has assigned to the fragments of language pulled from various, unrelated proceedings, exhibits,

    and filings on the notion that they are “public records.”

            Finally, Plaintiff incorrectly assumes that information found in court records is

    necessarily a proper subject of judicial notice. This Court, as well as others in this District,

    have taken judicial notice of the filings in underlying actions without accepting as true

    everything that may be included in a court document. See Medical & Chiropractic Clinic, Inc.,

    infra; see also Warren, infra. Witness testimony, exhibits, and argument presented by a party

    in litigation, are not judicially noticeable facts.

            Should the Court take judicial notice of any of the Documents offered by Plaintiff in

    his Motion For Judicial Notice, that decision does not constitute a determination regarding the

    admissibility of such documents for the purposes of the instant litigation. See Amegy Bank N.A.

    v. DB Private Wealth Mortg., Ltd., 2014 U.S. Dist. LEXIS 8418, *4, (M.D. Fla. Jan. 23, 2014)




                                                      6
Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 7 of 8 PageID 7916




    (A court’s decision to take judicial notice of documents filed in another proceeding does not

    constitute a determination regarding the admissibility of such documents for the purposes of

    the instant litigation.) As such, Defendants object to the admissibility of the Documents offered

    by Plaintiff in his Motion For Judicial Notice.

                                           CONCLUSION

           For the foregoing reasons, Plaintiff’s Motion for Judicial Notice should be denied.

    Respectfully submitted this 8th day of March, 2019.

                                                  STOVASH, CASE & TINGLEY, P.A.

                                                  By:         Amy S. Tingley
                                                          Amy S. Tingley, Esquire
                                                          Florida Bar No. 0068871
                                                          Matthew J. Pearce, Esquire
                                                          Florida Bar No. 0108368
                                                          Jennifer E. Belbeck, Esquire
                                                          Florida Bar no. 88946
                                                          The VUE at Lake Eola
                                                          220 N. Rosalind Avenue
                                                          Orlando, Florida 32801
                                                          Telephone: (407) 316-0393
                                                          Telecopier: (407) 316-8969
                                                          Counsel for Defendants, Waste Pro USA, Inc.
                                                          and Waste Pro of Florida, Inc.

                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to
    the below-named attorney this 8th day of March, 2019.

                   ___HAND DELIVERY                        Greg I. Shavitz, Esquire
                      U.S. MAIL                            Alan L. Quiles, Esquire
                   ___FAX TRANSMISSION                     Logan A. Pardell
                   _ EMAIL TRANSMISSION                    SHAVITZ LAW GROUP, P.A.
                   __√ECF NOTICE                           1515 S. Federal Hwy Suite #404
                                                           Boca Raton, Florida 33432
                                                           gshavitz@shavitzlaw.com



                                                      7
Case 8:17-cv-02254-CEH-CPT Document 223 Filed 03/08/19 Page 8 of 8 PageID 7917




                                           aquiles@shavitzlaw.com
                                           lpardell@shavitzlaw.com
                                           Counsel for Plaintiffs and Punitive Collective
                                           Action Members

                                           Michael Palitz, Esquire
                                           SHAVITZ LAW GROUP, P.A.
                                           830 Third Avenue 5th Floor
                                           New York, NY 10022
                                           mpalitz@shavitzlaw.com
                                           Counsel for Plaintiffs and Punitive Collective
                                           Action Members

                                           Richard E. Hayber, Esquire
                                           HAYBER LAW FIRM, LLC
                                           221 Main Street Suite #502
                                           Hartford, CT 06106
                                           rhayber@hayberlawfirm.com
                                           Counsel for Plaintiffs and Punitive Collective
                                           Action Members

                                           Nicholas A. Migliaccio, Esquire
                                           Jason S. Rathod, Esquire
                                           MIGLIACCIO & RATHOD, LLP
                                           412 H St., NE Suite #302
                                           Washington, DC 20002
                                           nmigliaccio@classlawdc.com
                                           jrathod@classlawdc.com
                                           Counsel for Plaintiffs and Punitive Collective
                                           Action Members

                                           /s/ Amy S. Tingley
                                           Amy S. Tingley




                                       8
